Case 8:20-cv-00043-SB-ADS Document 166-8 Filed 03/05/21 Page 1 of 5 Page ID #:2176




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
                            UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
      Bureau of Consumer Financial Protection, )
 13                                            )                  Case No.: 8-20-cv-00043-SB-ADS
                       Plaintiff,              )
 14                                            )                  DECLARATION OF ANNAIS
           vs.                                 )                  RAMIREZ-VELAZQUEZ IN
 15                                            )                  SUPPORT OF PLAINTIFF’S
      Chou Team Realty, LLC et al.,            )                  APPLICATION FOR DEFAULT
 16                                            )                  JUDGMENT AGAINST STUDENT
                       Defendants.             )                  LOAN DEBT RELIEF COMPANIES
 17                                            )
                                               )
 18                                            )
 19
 20         I, Annaís Ramírez-Velázquez, pursuant to 28 U.S.C. § 1746, hereby state
 21   and declare that I have personal knowledge of the facts as set forth below. If
 22   called as a witness, I could and would testify as follows.
 23         1.       I am a citizen of the United States and am over eighteen (18) years
 24   of age. I am an employee of the Bureau of Consumer Financial Protection
 25   (“Bureau”). I am a paralegal working in the Office of Enforcement within the
 26   Bureau in Washington, D.C. As an employee with the Bureau, my current
 27   duties include conducting document review and other factual research for
 28
         DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         1
Case 8:20-cv-00043-SB-ADS Document 166-8 Filed 03/05/21 Page 2 of 5 Page ID #:2177




  1   investigations and cases. I have been an employee of the Bureau since January
  2   2020. Between May 2019 and December 2019, I was a contractor working in
  3   the Office of Enforcement as a paralegal and had similar duties to those I have
  4   now.
  5          2.      I worked on the Bureau’s investigation of this matter and am also
  6   assigned to this litigation.
  7          3.      The Bureau brought suit against several defendants, including five
  8   student loan debt relief businesses, each of which was composed of a
  9   corporation and an associated limited partnership: (1) Docu Prep Center, Inc.
 10   and Document Preparation Services, LP, which did business as Certified
 11   Document Center (collectively “Docu Prep Center”); (2) Certified Doc Prep,
 12   Inc. and Certified Doc Prep Services, LP (collectively, “Certified Doc Prep
 13   Services”); (3) Assure Direct Services, Inc. and Assure Direct Services, LP
 14   (collectively, “Assure Direct Services”); (4) Direct Document Solutions, Inc.
 15   and Direct Document Solutions, LP (collectively, “Direct Document
 16   Solutions”); and (5) Secure Preparation Services, Inc. and Secure Preparation
 17   Services, LP (collectively, “Secure Preparation Services”).
 18          4.      I refer to Docu Prep Center, Certified Doc Prep Services, Assure
 19   Direct Services, Direct Document Services, and Secure Preparation Services in
 20   this declaration collectively as the “SLDR Companies.”
 21          5.      In addition, I refer to Docs Done Right, Inc. and Docs Done Right,
 22   LP collectively as “Docs Done Right.”
 23          6.      I was asked to review and summarize a sample of forbearance
 24   requests prepared for customers of the SLDR Companies.
 25                                          Basis for Analysis
 26          7.      To perform this review, I relied upon documents produced to the
 27   Bureau by Docs Done Right:
 28
         DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         2
Case 8:20-cv-00043-SB-ADS Document 166-8 Filed 03/05/21 Page 3 of 5 Page ID #:2178




  1              a. On or about July 3, 2020, Docs Done Right produced to the Bureau
  2                  a spreadsheet containing a list of customers of the SLDR
  3                  Companies in response to Request No. 1 in the Bureau’s First
  4                  Request for Production of Documents (the “Consumer List”),
  5                  which included consumer names and enrollment dates. The
  6                  Consumer List had the Bates number CFPB-EM-0123127 when
  7                  the Bureau produced it to Defendants.
  8              b. On or about December 17, 2020, Docs Done Right produced to the
  9                  Bureau documents and data stored on a software platform called
 10                  Debt Pay Pro in response to Request No. 22 in the Bureau’s Third
 11                  Request for Production of Documents (the “Debt Pay Pro
 12                  Production”). The Debt Pay Pro Production consisted of about
 13                  365,000 documents, including, among other things, copies of
 14                  forbearance requests prepared for customers of the SLDR
 15                  Companies.
 16                              Analysis re Length of Forbearance
 17         8.       For the transactions reflected in the Docs Done Right records I
 18   reviewed, the SLDR Companies nearly always arranged for consumers to apply
 19   for forbearance for a period of 90 days.
 20         9.       Because the Debt Pay Pro Production was voluminous, I used the
 21   Consumer List to identify a sample of customers of the SLDR Companies. I
 22   sorted the Consumer List by company and by the consumer’s date of
 23   enrollment, and then identified the first customer each SLDR Company enrolled
 24   each month as reflected in the Consumer List. Using this method, I identified
 25   56 consumers enrolled by the SLDR Companies between December 2015 and
 26   September 2017. Each of the SLDR Companies enrolled consumers for at least
 27   six months within that period. Within the Consumer List, Docu Prep Center’s
 28
         DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         3
Case 8:20-cv-00043-SB-ADS Document 166-8 Filed 03/05/21 Page 4 of 5 Page ID #:2179




  1   customers were listed under its d/b/a Certified Document Center. In addition, I
  2   ignored several entries for Direct Document Solutions involving enrollment
  3   dates in 2016, which appeared to reflect data entry errors. Nearly all of Direct
  4   Document Solutions enrollments occurred between April and September 2017.
  5         10.      After identifying this sample of consumers, I searched within the
  6   Debt Pay Pro Production and found the forbearance requests prepared for each
  7   of the 56 consumers. Attached as Exhibit 1 is a true and correct copy of one of
  8   the forbearance requests I identified. (Exhibit 1 has been redacted to remove
  9   certain personal information for the consumer.) As shown in Exhibit 1, the
 10   forbearance requests sought to have the consumer temporarily stop making
 11   payments on their student loans. See Ex. 1 (Section 2, Question 2). The
 12   forbearance requests also included dates identifying when the forbearance
 13   would begin and end if approved. See id. (Section 2, Questions 3 and 4). The
 14   forbearance request form further stated that, if approved, the consumer would
 15   begin making payments the month following the end of the forbearance. See id.
 16   (Section 2, Question 4).
 17         11.      For each forbearance request, I reviewed the start and end dates for
 18   the forbearance sought in the request. Of the 56 forbearance requests, 54
 19   requests sought forbearance for a period of 90 days. Two of the forbearance
 20   requests, both of which were prepared on May 2, 2016, sought forbearance for
 21   two months. (Unlike the other requests, those two requests did not specify the
 22   day of the month the forbearance would begin and end, and just specified the
 23   starting and ending months.)
 24         12.      Because of the two anomalous forbearance requests, I reviewed an
 25   additional sample of 40 forbearance requests from April and May 2016 using
 26   the Consumer List and the Debt Pay Pro Production, and reviewed the start and
 27   end dates for each forbearance request. Within this expanded sample, only the
 28
         DECLARATION OF ANNAÍS RAMÍREZ-VELÁZQUEZ IN SUPPORT OF PLAINTIFF’S APPLICATION FOR DEFAULT JUDGMENT
                                   AGAINST STUDENT LOAN DEBT RELIEF COMPANIES
                                                         4
Case 8:20-cv-00043-SB-ADS Document 166-8 Filed 03/05/21 Page 5 of 5 Page ID #:2180
